BROOKSHIRE, Justice,
dissenting.
I respectfully dissent. Appellee has totally failed to file a brief. No motions for extensions of time to prepare the brief were made by Appellee. Hence, there is no challenge to any of the unequivocal facts clearly and dogmatically asserted in the Appellant’s brief. The Appellee, of course, had the benefit of the Appellant’s brief. Appellee knew the factual assertions boldly made by Appellant. Nevertheless, Appel-lee did nothing.
Considering the chronology of the appellate steps herein, I think that TEX.R. APP.P. 74(f) is the governing, paramount rule. It is certainly the rule that comes into play at the crucial, relevant time in this appeal. The dispositive part of Rule 74(f) reads:
“... Any statement made by appellant in his original brief as to the facts or the record may be accepted by the court as correct unless challenged by the opposing party.”
Appellee has made no challenge whatsoever.
TEX.R.APP.P. 74(m) mandates that the appellee shall file his brief within twenty-five days'after the filing of the appellant’s brief.
This appeal was set for oral argument. Even so, the Appellee never filed any type of brief or made any type of challenge. Rule 74(m). The Court, I respectfully submit, has overlooked TEX.R.APP.P. 53(b) which provides in substance that within ten days after service of the copy of the Appellant’s request to the official court reporter designating the portion of the evidence and other proceedings to be included in the statement of facts that any other party, here this Appellee, may request additional portions of the evidence or other proceedings. The Appellee did not avail itself of any of the beneficial effects of Rule 53(b).
The record lucidly shows that the jury awarded merely the actual cost of materials involved and the cost of employing an independent contractor to dig down to the drilled into cable as damages. The jury failed to award even a single penny for the cost of the arduous labor of the Southwestern Bell employees themselves who actually repaired the cable after the same was exposed and reached for their extensive, expensive repair work. This is clearly an injustice. See and compare Saenz v. Saenz, 756 S.W.2d 93 (Tex.App. — San Antonio 1988, no writ).
The record before us cries out for the application of TEX.R.CIV.P. 1. Rule 1 states that the real objective of the Rules of Civil Procedure is to obtain a just, fair, equitable and impartial adjudication of substantive law rights of the litigants. The substantive law rights of the Appellant, I respectfully state, have been gutted. Moreover, the Appellee has, in reality, emerged victorious by doing nothing and by ignoring TEX.R.APP.P. 74(m).
Again, the Appellee did nothing even though the Appellant made definite statements in its original brief to certain, ulti*781mate facts. Such statements included facts that there was no testimony or evidence controverting the facts that the charges for labor, materials, and equipment used in the repair work were reasonable and necessary; and that the cost of repairing the cable was $9,962.80. Another factual statement in Appellant’s original brief is that the $1,148.17 does not include one penny for the labor and overhead charge for 79.5 regular hours and 122.75 overtime hours of repair work performed by Appellant’s employees, themselves, on the cable, upon which the Appellee trespassed and damaged. Thus, the majority has not properly considered TEX.R.APP.P. 74(f).
Hence, I must respectfully dissent.